DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments 1, 9, and 17 in the reply filed on 10/28/2020 are acknowledged. No new matter is entered.
Claims 1-4, 6, 8-12, 14, 16-20, 22, and 24 are pending in this application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 8-12, 16-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 5567248, cited in IDS) in view of Zimmerman (US 20130014802, cited in previous action), hereinafter referred to as Chung and Zimmerman, respectively.
Regarding claims 1, 2, 8, 17-18, and 24, Chung discloses a solar panel (Abstract), comprising:
a solar cell array comprised of at least one solar cell (Fig 4; Col 4:63-65) having at least one cropped corner that defines a corner region and a cover plate [18] for solar cells (Col 4:7, Figs 1 and 2), wherein the cover plate [18] is configured such that:
an area [16] (angled corner edges [16], Col 4:10) of the cover plate [18] remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the cover plate [18] (see the openings at the corners of adjacent solar cells, Fig 3);
the area of the cover plate [18] that remains exposed includes at least one corner conductor [22] (Fig 3) formed indirectly on the cover plate [18] before or after the solar cell is attached to the cover plate (Figs 2 and 3);
at least one electrical connection [36] between the solar cell and the corner conductor [22] is made in the corner region resulting from the cropped corner of the solar cell (Fig 1); and
the electrical connection comprises a first interconnect [36] (bridge conductors [36], Col 4:60; Fig 3) connected in a first location in the corner conductor [22] formed on the cover plate [18] in the area of the cover plate [18] that remains exposed when the solar cell is attached to the cover plate [18], and the electrical connection further comprises a second interconnect [36] connected in a second location in the corner conductor [22] formed on the cover plate [18] in the area of the cover plate [18] that remains exposed when the solar cell is attached to the cover plate [18], wherein the second location is different from the first location (the electrical connections are directly connected to two interconnects [36] at two different locations on the respective electrical connections, Fig 3).
Chung fails to teach that the solar cell array comprises a substrate.
Zimmerman disclose on figure 10 a solar cell array analogous to the solar cell array of Chung, wherein the solar cell array comprises solar cell string [804], [802], and [808] that is electrically connected via interconnectors [803] and [807]. Furthermore, the solar cells are supported by a substrate [801] (¶0110-0113). The substrate [801] is suitable for its intended use as the substrate of Chung. Therefore, it would have been obvious to one of ordinary skill in the art to include the substrate [801] of Zimmerman in the solar array of Chung such that the substrate supports the solar cell array and is positioned on the side of the solar cell array opposite the cover plates since combining prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination. One of ordinary skill would have reasonable expectation of success in doing so since 
Regarding the limitation “the second interconnect is added to the electrical connection after the first interconnect is removed from the electrical connection when the first interconnect is reworked or repaired,” said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, the first interconnect is capable of being removed from the electrical connection when the first interconnect is reworked or repaired and reads on the instant claim since the electrical connection between adjacent cells can be maintained if one of the interconnects are removed (see the bottom left cell of the panel, Fig 3).
Regarding claims 3 and 19, modified Chung discloses all of the limitations as set forth above. Moreover, Chung teaches that an area of the at least one of the electrical connections [36] is large 
Regarding claims 4 and 20, modified Chung discloses all of the limitations as set forth above. Moreover, Chung teaches that the area of the at least one of the electrical connections [36] is large enough for electrical current to flow around the first location since one of ordinary skill would not form electrical connections that are not capable of executing its main function of allowing electrical current to flow (Fig 3).
Regarding claims 6 and 22, modified Chung discloses all of the limitations as set forth above. Moreover, it is noted that the claims are functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, the first interconnect of the prior art is capable of being removed since any structure on the structure is capable of being removed.
Regarding claim 9, Chung discloses a method, comprising:
disposing a cover plate [18] for solar cells [12] (Col 4:7, Figs 1 and 2), wherein the cover plate [18] is configured such that:
an area [16] (angled corner edges [16], Col 4:10) of the cover plate [18] remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the cover plate [18] (Figs 1 and 2);
the area of the cover plate [18] that remains exposed includes at least one corner conductor [22] formed indirectly on the cover plate [18] before or after the solar cell is attached to the cover plate [18] (Figs 1 and 2); 
at least one electrical connection [36] between the solar cell and the corner conductor [22] is made in the comer region resulting from the cropped corner of the solar cell and is made in the area of the cover plate [18] that remains exposed when the solar cell is attached to the cover plate [18] (Figs 2-3); and
the electrical connection comprising a first interconnect [36] (bridge conductors [36], Col 4:60; Fig 3) connected in a first location in the corner conductor [22] formed indirectly on the cover plate [18] in the area of the cover plate [18] that remains exposed when the solar cell is attached to the cover plate [18], and the electrical connection further comprises a second interconnect [36] connected in a second location in the corner conductor [22] formed indirectly on the cover plate [18] in the area of the cover plate that remains exposed when the solar cell is attached to the cover plate, wherein the second location is different from the first location (the corner conductors are directly connected to two interconnects [36] at two different locations on the respective corner conductor, Fig 3).
Chung fails to teach that the solar cell array comprises a substrate.
Zimmerman disclose on figure 10 a solar cell array analogous to the solar cell array of Chung, wherein the solar cell array comprises solar cell string [804], [802], and [808] that is electrically connected via interconnectors [803] and [807]. Furthermore, the solar cells are supported by a substrate [801] (¶0110-0113). The substrate [801] is suitable for its intended use as the substrate of Chung. prima facie obviousness determination. One of ordinary skill would have reasonable expectation of success in doing so since both reference are drawn to solar cell modules that include interconnected solar cells. Furthermore, the combination of the reference teach exposed areas of the substrate of the instant claims since the substrate is formed under the entirety of the solar cell array and the exposed areas are defined by the cropped corners of the solar cells formed over the substrate. 
Chung fails to disclose that the method teaches that the second interconnect is added to the electrical connection after the first interconnect is removed from the electrical connection when the first interconnect is reworked or repaired.
Zimmerman discloses a method analogous to the method of Chung, wherein the method comprises a substrate configured such that one or more electrical connections [400] (contacts [400], Fig 5; ¶0095) comprises an interconnect [803] (interconnector [803] connected to the contact, Fig 10; ¶0111) connected in a first location in the at least one of the electrical connections. Furthermore, the reference teaches that the method includes a process of repairing the solar cell. The method includes removing a first interconnector from the solar cell in the first location to repair the solar cell, wherein a the interconnector is welded back onto the solar cell a different location and defines a second different interconnect (¶0112-0113). One of ordinary skill in the art would conclude that the repair method of Zimmerman is advantageous to the solar cell of Chung since both references are drawn to interconnected solar cells. Thusly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the repair method of Zimmerman to the device of prima facie case of obviousness. See MPEP 2143, section D. 
Regarding claim 10, modified Chung discloses all of the limitations as set forth above. Furthermore, the references teach that the second location is adjacent the first location since (Zimmerman, ¶0112).
Regarding claim 11, modified Chung discloses all of the limitations as set forth above. Furthermore, the references teach that an area of the at least one of the electrical connections [36] is large enough to encompass both the first and second locations since both locations of the interconnects [36] are directly connected to one of the at least one connections (Chung, Fig 3).
Regarding claim 12, modified Chung discloses all of the limitations as set forth above. Furthermore, the references teach that the area of the at least one of the electrical connections [36] is large enough for electrical current to flow around the first location since one of ordinary skill would not form electrical connections that are not capable of executing its main function of allowing electrical current to flow (Chung, Fig 3).
Regarding claim 16, modified Chung discloses all of the limitations as set forth above. Moreover, the applied references fail to teach that at least one of the electrical connections is repaired by forming a third interconnect [36] in a third location in the at least one of the electrical connections different from the first location. However, absent any evidence of new and unexpected results it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the number of interconnects [36] such that a third interconnect is formed at a third location since the court has held that the mere duplication of parts has no patentable significance. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04, VI, B.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Zimmerman as applied to claim 9 above, and further in view of Kawam (US 6555739, cited in previous action), hereinafter referred to as Kawam.
Regarding claim 14, modified Chung discloses all of the limitations as set forth above. Moreover, the applied references fail to teach that a joint remains when the first interconnect is removed.
Kawam discloses a PV array analogous to the array of Chung (Abstract), wherein an interconnect [108] electrically connects adjacent solar cells (Fig 1; Col 5:35-38). Moreover, the reference teaches that the interconnects are not welded and are capable of being disconnected from the solar cell to repair and replace damaged solar cells (Chung, Col 2:55-61), wherein a joint [32] remains when the first interconnect [36] is removed (Col 4:56; Fig 3). Thusly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first interconnect of Chung in view of the interconnect of Kawam such that the first interconnect is capable from being removed from the first location to repair and replace damaged solar cells, wherein a joint [32] remains when the first interconnect [36] is removed. Moreover, one of ordinary skill would have a reasonable expectation of success in doing so since it would be advantageous to the solar module of Chung to be able to remove and repair the solar cells.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Applicant argues that Chung fails to disclose corner conductors formed on the cover plate [18] of Chung. The Examiner respectfully disagrees. As set forth above, Chung discloses corner conductors [22] that are formed indirectly on the cover plate [18]. Moreover, the reference was modified with Zimmerman such that a substrate is formed on the side of the solar cell, opposite the cover plate. Therefore, the applied references disclose electrical connections formed between the solar cells and the corner conductor.

Applicant argues that the secondary reference Zimmerman does not teach or suggest that at least one electrical connection between the solar cell and the corner conductor is made in the corner region resulting from the cropped corner of the solar cell and is made in the area of the substrate that remains exposed when the solar cell is attached to the substrate. The Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of the references discloses said limitations since the primary reference Chung discloses the cropped corners of the solar cell, wherein the corner conductors are formed in the cropped corners. The secondary reference Zimmerman modifies the device of Chung such that the solar cells are formed on a single substrate that is exposed at the cropped corners of the solar cell.
Applicant argues that Zimmerman fails to disclose a first and second interconnect. The Examiner respectfully disagrees. As set forth above, the references teaches that when the solar cell is being repaired, the interconnect is removed from the solar and welded to the repaired solar cell at a slightly different location. In this case, the re-welded interconnect reads on the instant second interconnect since the interconnect includes a different welding material and is set at a different location.
Applicant’s arguments drawn to the prior art reference Gotunda have been considered but are moot since the reference is no longer included in the current prior art rejection.
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796